Citation Nr: 0940605	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-16 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected pension and special monthly pension 
benefits in the amount of $2,107.00, to include whether the 
debt was properly created.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision issued by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.  

The Board notes that the Veteran was previously represented 
by the Adjutant General's Office (AGO) for the Commonwealth 
of Pennsylvania, as reflected in an August 2006 VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative).  In October 2008, the AGO indicated that it 
was revoking its power of attorney.  See 38 C.F.R. 
§ 14.631(f) (2009).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2006 rating decision, the RO granted 
entitlement to nonservice-connected pension and special 
monthly pension, based on the need for aid and attendance, 
effective August 11, 2006.  In the October 2006 letter 
advising him of this rating decision, the RO notified the 
Veteran that his monthly entitlement amount was $301.00 per 
month, with a payment start date of September 1, 2006.  

The overpayment at issue in this case was created by means of 
a March 2007 termination of the Veteran's pension benefits, 
after SHARE (the interface between VA and the Social Security 
Administration (SSA) for the purposes of verification of SSA 
benefits) revealed that the Veteran was in receipt of SSA 
benefits, with an entitlement date of March 2006.  An April 
2007 award action terminated VA pension benefits as of 
September 1, 2006, resulting in the debt of $2,107.00.   

In this case, the COWC did not address the validity of the 
debt, despite the fact that, in her statement submitted with 
the June 2008 substantive appeal, the Veteran's wife stated 
that she did not understand why the Veteran's disability was 
not adjusted at the time of his SSA acceptance, adding that 
all of the paperwork and distress could have been avoided.  
She reported that the Social Services office at the VA Center 
in Spring City where the Veteran was staying applied for 
Social Security, and the communication between Social 
Security and VA should have been open when the Veteran 
received his SSA payment.  [Parenthetically, the Board notes 
that the VA Center to which the Veteran's wife refers is the 
Southeastern Veterans Center, which appears to be a state 
facility.]  Moreover, the record raises a question as to 
whether the proper date for the termination of the pension 
award was applied.  The issue of the validity of the debt is 
implicit in the issue of waiver.  See Schaper v. Derwinski, 1 
Vet.App. 430 (1991).  This matter may be pursued 
simultaneously with the waiver claim. 38 C.F.R. § 1.911(c) 
(2009).

As noted above, the Veteran's pension benefits were 
terminated effective September 1, 2006; however, in a May 
2007 claim for waiver, the Veteran's wife indicated that the 
Southeastern Veterans Center had applied for SSA benefits for 
the Veteran in the fall of 2006, that he received a 
retroactive check for March through December 2006, and that 
he would receive his first monthly check the third week of 
February 2007.  As the actual SSA award letter is not of 
record, it is not clear to the Board when SSA payments 
commenced; however, the correspondence from the Veteran's 
wife suggests that payments may have commenced in January 
2007. 

The discontinuance of a running award of improved pension 
required because of an increase in income is effective the 
end of the month in which the increase occurred. 38 C.F.R. § 
3.660(a)(2) (2009).  The Board is unable to determine when 
the Veteran was first issued payment by SSA.  Thus, the RO 
needs to examine whether the overpayment was properly 
created, and prepare an audit of the Veteran's account.

The Board notes that, with regard to the issue of whether the 
debt was properly created, the matter of the Veterans Claims 
Assistance Act of 2000 (VCAA) applies. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
applies because the regulations governing the propriety of 
the debt are covered by the VCAA.  As such, on remand, the 
AMC/RO should furnish the Veteran appropriate VCAA notice.  

Further, the most recent financial status report associated 
with the claims file is dated in August 2007.  At that time, 
the Veteran's wife reported that the Veteran had $2,260.00 in 
average monthly income (comprised of $1,294.00 from SSA and 
$966.00 in retirement) and $2,780.00 in average monthly 
expenses; however, no income for the Veteran's spouse was 
reported.  In correspondence included with the financial 
status report, the Veteran's wife specifically indicated that 
she did not include her salary on the form (although she 
stated she continued to work), but did include expenses which 
the Veteran shared with her.  In the June 2008 substantive 
appeal, the Veteran's wife indicated that the Veteran 
received $1,228.00 from SSA and added that his disability had 
been reduced to $234.00.  At this point, the amount of the 
Veteran's income and expenses is unclear.  On remand, a 
current financial status report should be obtained.

Finally, the Board notes that several documents relied on by 
the COWC in making their decision are not currently 
associated with the claims file.  In this regard, the 
evidence listed in the July 2007 decision included a VA 
Declaration of Status of Dependents, received on December 13, 
2006, requesting that the Veteran's daughter be added to his 
benefits; the SHARE inquiry indicating that the Veteran was 
in receipt of SSA benefits, with an entitlement date in March 
2006; a February 20, 2007 due process letter proposing 
adjustment in benefits and requesting a Social Security award 
letter showing benefits since September 2006; a March 19, 
2007 phone conversation with the Veteran, requesting that 
benefits be adjusted immediately (presumably a Report of 
Contact?); an April 5, 2007 award action terminating benefits 
effective September 1, 2006, creating the overpayment; and an 
April 6, 2007 letter informing the Veteran that his benefits 
were terminated.  However, review of the claims file reflects 
that none of these pieces of evidence are currently of 
record.  Consequently, on remand, any information relied on 
by the COWC should be obtained and associated with the claims 
file for Board review.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
proper VCAA letter advising him of the 
evidence necessary to substantiate the 
claim that the overpayment of nonservice-
connected pension and special monthly 
pension benefits in the amount of 
$2,107.00 was not properly created.  This 
letter should inform him of the evidence 
that VA will seek to provide and that the 
claimant is expected to provide. 

2.  The AMC/RO should obtain and 
associate with the claims file any 
outstanding documents relied on in the 
July 2007 denial, including the December 
2006 Declaration of Status of Dependents, 
the December 2006 SHARE inquiry, the 
February 2007 due process letter, any 
report of contact regarding the March 
2007 phone conversation, the April 2007 
award action, and the April 2007 letter 
informing the Veteran that his benefits 
were terminated.  

3.  The AMC/RO should contact SSA and 
obtain copies of all notices and 
determinations issued by SSA concerning 
awards to the Veteran.  Of particular 
interest is the date which the Veteran 
was first issued payment from SSA.    

4. Thereafter, the AMC/RO should prepare 
an audit, which clearly shows the 
calculation of the overpayment. The audit 
and an explanatory letter should be sent 
to the Veteran, and a copy included in 
the claims file.

5. An up-to-date financial status report 
should be obtained from the Veteran.

6. The AMC/RO should then adjudicate the 
issue of whether the debt was properly 
created. The Veteran must be notified the 
decision and of his appellate rights if 
the decision is adverse to the Veteran.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the 
AMC/RO must furnish to the Veteran an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


